Exhibit 10.12

 

GUARANTY

 

In consideration of Knight Therapeutics Inc. (the "Lender") lending to Ember
Therapeutics, Inc. ("Ember") , the amount of $1,000,000 pursuant to a loan
agreement, dated as of August 3, 2015, (as amended, restated or supplemented
from time to time, the "Loan Agreement");

 

Mariel Therapeutics Inc. (the "Guarantor") hereby irrevocably, absolutely and
unconditionally guarantees (the "Guaranty") to Lender, upon the terms and
conditions hereinafter provided, the due and punctual payment, observance and
performance when due of all present and future obligations and indebtedness, of
any and every kind and nature, of Ember to the Lender arising under the Loan
Agreement and the other Loan Documents, whether now or hereafter existing,
whether now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including without limitation, obligations of
performance), whether several or joint or joint and several, including amounts
that would become due but for the operation of a stay under any law relating to
bankruptcy, insolvency or restructuring or affecting creditors' rights
(including all such amounts which would become due but for the operation of the
automatic stay with respect to Ember pursuant to Section 362(a) of the United
States Bankruptcy Code (the "Guaranteed Obligations"), and in accordance with
their respective terms, and the Guarantor expressly agree so to pay, observe or
perform the same when so due or deemed to be due, upon demand therefor by the
Lender which will only be

presented to the Guarantor following an Event of Default that is continuing . In
the event that the Guaranteed Obligations are not timely paid or performed in
full, Guarantor acknowledges and agrees that (i) any payments by Ember
thereafter to Lender or (ii) collections from collateral securing the Loan shall
be credited to payment of the Obligations (as defined in the Loan Agreement).
The capitalized words and expressions, wherever used in this Guaranty, unless
otherwise defined herein or unless there be something in the subject or the
context inconsistent therewith, will have the meanings ascribed thereto in the
Loan Agreement.

 

1. Renewal or Extension. This Guaranty shall continue to be effective
notwithstanding any renewal or extension of time of payment hereunder.

 

2.  Nature of Guaranty. This Guaranty is a guarantee of payment and not of
collectability. The Guarantor's liability hereunder is absolute, independent and
unconditional. In the event of default in payment by Ember or the Guarantor
under the Guaranteed Obligations, the Guarantor's liability hereunder shall
constitute an immediate, direct and primary obligation and shall not be
contingent upon Lender's exercise or enforcement of any remedy available against
Ember, the Guarantor or any other person (including any other guarantors). Any
amount payable by the Guarantor under this Guaranty which is not paid forthwith
upon demand therefor will bear interest from the date of such demand until paid
in full at the rate or rates applicable to the corresponding Guaranteed
Obligation under the Loan Agreement. The Guarantor will not enforce any right
that it may at any time have against Ember or any other guarantor or any
collateral for any of the Guaranteed Obligations, including, but not limited to,
rights of subrogation, exoneration, reimbursement and contribution and whether
arising by operation of law or otherwise, until all of the Guaranteed
Obligations have been paid, observed and performed in full, except that this
Section 2 will not apply to routine acts, such as the giving of notices and the
filing of continuation statements, necessary to preserve any such rights. Save
and except for the receipt by the Lender of the full, final and definitive
amount of its claim against Ember, with respect to the Guaranteed Obligations,
the obligations of the Guarantor hereunder will not be reduced, limited or
terminated, nor will the Guarantor be discharged from any obligation hereunder,
for any reason whatsoever. The Guarantor hereby waives any and all defences
related to the Guaranteed Obligations save and except for the receipt by the
Lender of the full, final and definitive amount of its claim against Ember with
respect to the Guaranteed Obligations.

 1 

 



 

3.  Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York. All Actions arising out of
or relating to this Guaranty shall be heard and determined exclusively in the
United States District Court for the District of New York; provided, however,
that if such federal court does not have jurisdiction over such Action, such
Action shall be heard and determined exclusively in any New York state court.
Consistent with the preceding sentence, the parties hereby (a) submit to the
exclusive jurisdiction of any federal or state court sitting in New York for the
purpose of any Action arising out of or relating to this Guaranty brought by any
party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Guaranty or the transactions contemplated by this Guaranty may not be
enforced in or by any of the above-named courts. For the purposes of this
Section 3, "Action" means any claim, cause of action, suit, arbitration,
complaint, criminal prosecution, demand, summons, citation, notice of violation,
governmental or other proceeding or investigation of any nature, civil,
criminal, administrative, regulatory or otherwise, whether at law or equity.

 

4. Term. This Guaranty shall continue until the Guaranteed Obligations have been
paid and performed in full.

 

5. Waiver. Waiver by Lender of any breach of this Guaranty or the failure of
Lender to exercise any right hereunder, or any right contained in any instrument
relating to an obligation guaranteed hereunder, shall not be deemed to be a
waiver of any breach or right. The failure of any party to take action by reason
of any such breach or to exercise any such right, shall not deprive such party
of the right to take action at any time while such breach, or conditions giving
rise to such right, continues or recurs.

 

6. Written Waiver. No waiver or modification of this Guaranty, or any covenant,
condition or limitation herein contained, shall be valid, unless in writing and
duly executed by Lender.

 

7.  Severability. All agreements and covenants contained herein are severable,
and in the event of any of them shall be held to be invalid by any competent
court, this contract shall be interpreted as if such invalid agreements or
covenants were not contained herein.

 

[Signature page follows]

 2 

 

 



IN WITNESS WHEREOF, intending to be bound, the undersigned Guarantor has
executed this Guaranty as of this 3rd day of August, 2015.

 

MARIEL THERAPEUTICS, INC.       Signature: /s/ Joseph Hernandez   By: Joseph
Hernandez   Title: Executive Chairman     Accepted and agreed:       KNIGHT
THERAPEUTICS INC.       Signature: /s/ Jeffrey Kadanoff   By: Jeffrey Kadanoff  
Title: CFO

 

Signature Page to Guarantee







 3 

 



 

 

